IN THE COURT OF APPEALS OF IOWA

                                     No. 18-1443
                               Filed January 23, 2019


IN THE INTEREST OF E.P.,
Minor Child,

H.L., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Worth County, Adam D. Sauer,

District Associate Judge.



       A mother appeals from the juvenile court order terminating her parental

rights to her child. AFFIRMED.




       Richard N. Tompkins Jr. of Tompkins Law Office, Mason City, for appellant

mother.

       Thomas J. Miller, Attorney General, and Anagha Dixit, Assistant Attorney

General, for appellee State.

       Patrick Rourick of Patrick J. Rourick Law Office, St. Ansgar, guardian ad

litem for minor child.



       Considered by Vogel, P.J., and Vaitheswaran and McDonald, JJ.
                                              2


VOGEL, Presiding Judge.

          A mother appeals the termination of her parental rights to her child, E.P.,

born March 2011. After nearly two years of services provided, the district court

terminated the mother’s parental rights pursuant to Iowa Code section

232.116(1)(f) (2018).        Because the mother does not challenge whether the

statutory grounds for termination have been met, we affirm those findings by the

district court. See In re P.L., 778 N.W.2d 33, 40 (Iowa 2010). The mother does

request an additional six months to work towards reunification, and she asserts

termination is not in the child’s best interests and the bond they share should

preclude termination. See Iowa Code §§ 232.104(2)(b); 232.116(2), (3)(c).1

          Because of the mother’s mental-health problems, drug and alcohol abuse,

and continued involvement with inappropriate men, E.P. was removed from the

mother’s care on three separate occasions: from August 23, 2016, until March 9,

2017; from March 29, 2017, until March 6, 2018; and from March 22, 2018, until

termination.      Each time the child was returned to the home, the mother’s

reunification progress quickly regressed to the point of again exposing E.P. to an

unsafe environment. On one occasion, the mother stole prescription medication

from her parent partner; on another occasion, E.P. was missing forty pills

prescribed to him for attention hyperactivity disorder. As the Iowa Department of

Human Services (DHS) worker testified, while the mother participated in some

therapeutic treatments, “she does not use the things that she’s learned in therapy.

. . . [H]er behaviors have not changed. She still makes unsafe decisions for her



1
    The father’s parental rights were also terminated; he does not appeal.
                                          3


son.” On our de novo review,2 we agree with this assessment and find nothing in

this record to support an extension of time that would delay termination. We also

agree with the district court termination is in E.P.’s best interests because as soon

as each of the two trial periods of reunification occurred, the mother became

overwhelmed with his care and quickly returned to the destructive behavior that

put E.P. at risk. Moreover, when examining whether any bond the mother shares

with E.P. should preclude termination, the Family Safety, Risk, and Permanency

worker testified, “[E.P.] gets excited to go home and then he has to be removed

again for choices that as a six-year-old he doesn’t understand” and that his

behavior worsens because of his lack of stability. We agree with the district court

any bond the mother and E.P. share does not preclude termination.

       We therefore affirm the district court’s termination of the mother’s parental

rights without further opinion. See Iowa Ct. R. 21.26(1)(a), (d), (e).

       AFFIRMED.




2
  In re M.W., 876 N.W.2d 212, 219–20 (Iowa 2016) (“In termination-of-parental-rights
cases, we review the proceedings de novo.”)